Citation Nr: 1510790	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation for posttraumatic stress disorder (PTSD) (previously characterized as an anxiety disorder, not otherwise specified (NOS)), rated as 30 percent disabling prior to August 24, 2011, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A December 2010 rating decision granted service-connection for an anxiety disorder, NOS (claimed as PTSD), and assigned an initial rating of 30 percent.  In August 2011, the Veteran filed a VA Form 21-526b requesting an increased rating for his "service-connected PTSD."  The Veteran did not express disagreement with the December 2010 rating decision.  Although the August 2011 claim for an increased rating was received by VA within one year after notice of the December 2010 rating decision was provided, the Board finds that it does not constitute a valid notice of disagreement (NOD) with respect to the December 2010 rating decision.  

In conjunction with his increased rating claim, however, the Veteran was provided a VA psychiatric examination in September 2011.  As the September 2011 VA examination report constitutes new and material evidence and was received within one year of the December 2010 rating decision that granted service connection and assigned the initial 30 percent rating, that evidence prevented the December 2010 rating decision from becoming final.  Accordingly, the current appeal relates back to the December 2010 rating decision, which granted service connection and assigned the initial disability rating.  See 38 C.F.R. § 3.156(b) (2014) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of that proceeding has been associated with the claims file.

The Veteran was initially represented by The American Legion.  A new VA Form 21-22 appointing the South Carolina Department of Veterans Affairs as the representative was signed in September 2013, but had not been associated with the claims file at the time of the November 2013 hearing.  At that hearing, the Veteran was represented by The American Legion.  As the VA Form 21-22 appointing the South Carolina Department of Veterans Affairs as the representative is now in the file, the Board finds that the South Carolina Department of Veterans Affairs is the current representative.

This case was previously before the Board in January 2014 and October 2014 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  For the period prior to August 24, 2011, the Veteran's PTSD (then characterized as an anxiety disorder, NOS) was manifested by symptoms including sleep impairment, anxiety, intrusive thoughts, and minimal dysphoria, which were at most productive of occupational and social impairment with reduced reliability and productivity.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning August 24, 2011, the Veteran's PTSD was manifested by symptoms including anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and difficulty establishing and maintaining effective work and social relationships, were productive of occupational and social impairment with reduced reliability and productivity.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period prior to August 24, 2011, the criteria for a rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Codes 9400, 9411(2014).    

2.  For the period beginning August 24, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411(2014).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in January 2014 and October 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the January 2014 remand was obtain outstanding VA treatment records and provide the Veteran a contemporaneous VA examination.  The case was remanded again in October 2014 to afford the Veteran another opportunity to report for his scheduled April 2014 VA examination, after the Veteran raised good cause for not appearing at that examination.  Updated VA treatment records were also requested.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  Additionally, a VA examination request was provided in December 2014.  Therefore, the Board determines that the AOJ substantially complied with the Board's prior remand directives, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

In an August 2011 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA medical records and lay statements are of record.  The Board notes that the Veteran indicated he received income from the Social Security Administration (SSA).  As it was unclear whether the income was for age related or disability benefits, VA submitted a records request to the SSA.  In an October 2012 response, SSA informed VA that the requested records were not available because such records do not exist and further efforts to obtain them would be futile.  SSA noted that the Veteran either had not filed for disability benefits or had not submitted any medical records.  In light of SSA's response, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided VA examinations in October 2010, September 2011, and December 2014.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions to identify whether the Veteran had symptoms meeting the criteria for a higher rating.  They also asked questions to draw out the current state of the Veteran's disability, such as his treatment history, and day-to-day functioning.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claim has been identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2014), which, in applicable part, provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118. 

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Thus, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran contends that his PTSD symptoms are more severe than currently rated.  He asserts that his symptoms warrant a 70 percent rating. 

At his October 2010 VA examination, the Veteran reported that he had trouble sleeping.  He reported that he got 5-6 hours of sleep per night, but 1-2 times per week will wake up frequently.  He indicated that he did not know what woke him up.  He reported nightmares approximately once per month about falling or something bad happening and stated he awoke anxious.  He denied experiencing flashbacks, but reported intrusive thoughts on a daily basis.  The examiner noted that the Veteran had difficulty describing his emotional difficulties and kept referring to his physical problems.  With regard to psychiatric treatment, the Veteran denied any prior inpatient or outpatient treatment.  He reported that he had requested a referral for mental health treatment but noted that had not yet occurred.  

With regard to his social ability, the Veteran reported he had been married once and was widowed.  He noted that he lived alone, but his daughter and granddaughter stopped by to assist him.  He denied any current or prior legal problems.  He stated he did not like to be around too many people.  He reported that he infrequently went to restaurants but that when he went he did not have any difficulties.  He stated the reason he does not go out more often was due to his finances.  He indicated that he did not have any friends and reported minimal dysphoria.  He denied anger and feeling anxious or nervous.  He reported that he felt safe at home, was not scared by noises, and did not have any phobic avoidance.  With regard to occupational functioning, the Veteran reported that he retired from his job as a crane operator in 1990, because of a work related leg injury.  

Upon mental status examination, the Veteran was alert and oriented.  Although the Veteran reported that he was capable of performing activities of daily living, his grooming and hygiene were observed to be poor.  The Veteran's affect was normal, his immediate, recent, and remote memory was within normal limits, his attention was adequate, and his speech was fluent and grammatical.  The Veteran's thought process was noted to be logical and goal directed.  He denied depression, suicidal ideation, and homicidal ideation.  The Veteran was diagnosed with an anxiety disorder, NOS and assessed with a GAF score of 65.  The examiner opined that the Veteran was not presenting with PTSD.  Although he was reporting some of the symptoms associated with PTSD and his symptoms were more likely as not related to experiences in Korea, they resulted in no impairment in either social or occupational functioning and the Veteran's overall level of disability was best characterized as none.

VA treatment records dated December 2010 through June 2011 consistently noted that the Veteran was alert and oriented.  At an April 2011 treatment appointment the Veteran reported he was very active, went fishing daily, and did a lot of walking.  An October 2011 VA treatment record noted that the Veteran denied having nightmares, intrusive thoughts, hypervigilance, feeling numb or detached, feeling depressed, and having trouble sleeping or concentrating.  

At his September 2011 VA examination, the Veteran stated he had been married twice but was now widowed.  When asked why he was there, the Veteran reported that he needed some help.  He denied receiving mental health treatment.  With regard to occupational history, the Veteran stated he had been a crane operator for 28 years before medically retiring due to an on-the-job injury.  He reported that he had nine children and numerous grandchildren and great-grandchildren.  He described his relationship with his family as good.  He denied having any close friends.  He reported that he had a few casual friends that he saw at church once a week.  He said that he spent his time gardening, washing his truck, doing some chores, watching television, and sometimes rode somewhere with a friend or family member.  Upon mental status examination, the Veteran was alert, oriented, and attentive.  His mood was somewhat dysphoric and his affect was constricted.  His speech had a regular rate and rhythm.  He displayed some psychomotor agitation.  He was cooperative and pleasant with the examiner.  His thought process was circumstantial, but his thought content was devoid of current auditory or visual hallucinations.  He denied current or past suicidal or homicidal ideation.  His memory was noted to be severely impaired for immediate information and he had some problems with recent and remote events.  The Veteran was unable to interpret a proverb nor able to concentrate enough to spell backwards.  The Veteran was noted to have partial insight into his current condition.

The examiner noted that the Veteran was diagnosed with an anxiety disorder, NOS, but noted that the Veteran's diagnosis should be changed to PTSD.  The examiner stated that the Veteran described symptoms consistent with full-fledged PTSD and his PTSD appeared related to the Veteran's fear for his life due to hostile military activity while stationed in Korea.  The examiner noted that the Veteran reported that he slept just 4 hours per night, had nightmares once a month, felt restless and agitated, and had intrusive thoughts 3-4 times a week.  The Veteran indicated that he avoided talking or thinking about his stressors, avoided crowds, and war movies.  He stated he felt emotionally detached from others, had less interest in activities, had problems with irritability, and he described behavior consistent with an exaggerated startle reaction to loud noises or unexpected approaches.  The Veteran denied problems with activities of daily living, such as feeding, bathing, or toileting himself.  With regard to social adaptability and interactions with others, the examiner opined that the Veteran was moderately impaired.  The examiner said that the Veteran would be moderately impaired in performing employment duties in a reliable flexible and efficient manner.  The examiner concluded that the Veteran's symptoms were productive of a moderate disability level and would require assistance with money management given the Veteran's memory problems.  The Veteran was assigned a GAF score of 55.

VA treatment records dated October 2011 through March 2014 noted that the Veteran was alert and oriented at his VA medical appointments.  Treatment records dated in October 2011 and March 2013 VA treatment noted that the Veteran denied feeling depressed, having trouble falling or staying asleep, having little energy, feeling bad about himself, and having trouble concentrating.

At his November 2013 hearing, the Veteran testified that he did not sleep well and stated sometimes he went to bed and was unable to sleep.  He reported that, during the day, he just sat around and sometimes slept.  With regard to social activities, the Veteran reported that he went to church every Sunday, but otherwise he mainly stayed home.  He stated that he had one friend that he visited with sometimes and that they would go to football games.  He reported that he did not feel well, and sometimes felt "like a dog."  The Veteran stated that he was not receiving treatment for his PTSD.

VA treatment records dated March 2014 through September 2014 indicated that the Veteran was alert and oriented at his medical appointments.  Additionally, at a September 2014 VA medical appointment, the Veteran's depression screening was negative.  Inter alia, he denied having little interest or pleasure doing things; feeling down, depressed, or hopeless; having trouble falling, staying asleep, or sleeping too much; having suicidal or homicidal thoughts; or having difficulty concentrating.  

At his December 2014 VA examination, the Veteran reported that he had been married for 33 years, but his wife passed away in 2004.  He reported that he had lived alone since then, but that his nephew had been staying with him recently.  He reported that he had a couple of friends that he visited with and that his sister and eight brothers all lived close by and went to the same church.  He reported that seven of his children lived in the area, but only contacted him if they wanted something.  He reported that his son in Atlanta checked in on him via telephone daily.  The Veteran denied any psychiatric hospitalizations, mental health treatment, or taking medication for his PTSD.  The Veteran reported sleep disturbances.  Specifically, that he went to bed thinking he was sleepy, but sometimes lay in bed awake all night.  He reported he had nightmares off and on about being in Korea fighting the enemy and awoke scared and sweaty.  He stated that he had frequent intrusive thoughts about events in Korea almost every day.  He noted that his intrusive thoughts made him anxious and depressed.  He stated that he avoided watching war movies or talking about his experiences in Korea.  He reported that sometimes he thought he saw a shadow that passed by or thought someone hit him hard, which caused him to jump out of his chair.  He indicated that when that happened, he did not actually see anyone.  With respect to social functioning, the Veteran stated that he did not like being around people because they get on his nerves.  He also reported that he was cautious and vigilant when he was around people.  He described feelings of detachment from other people.  With regard to leisure activities, he stated he liked to go fishing and indicated that his nephew went with him sometimes.  He denied any suicidal behavior.  

Upon mental status examination, the Veteran was noted to be casually dressed and groomed; alert and oriented; and calm and cooperative.  He displayed no psychomotor agitation.  His speech rate and tone were normal.  His thought processes were organized and goal directed.  No hallucinations or overt delusions were evident, but he described hypervigilance, increased startle response, and seeing shadows out of the corner of his eyes.  His mood was somber and his affect range was blunted.  He was in control of his impulses and evidenced no current suicidal or homicidal ideation.  He was able to name the three most recent presidents, spell the word "world," perform simple calculations, and interpret proverbs.  He evidenced some difficulty with concentration, in that he had difficulty spelling "world" backwards and had problems performing serial 7s.  The examiner opined that the Veteran's judgement was not impaired and that he showed fair insight.  The examiner opined that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

For the period prior to August 24, 2011, the Veteran was assigned a 30 percent rating for his PTSD, then characterized as an anxiety disorder, NOS.  The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout that period and the October 2010 examination report consistently noted that the Veteran was alert and oriented.  Moreover, he denied feeling depressed, angry, anxious, or nervous.  He reported that he was able to perform his activities of daily living, that he felt safe at home, was not scared by noises, did not have any phobic avoidance, and did not experience flashbacks.  He noted that although he did not have friends, the Veteran had a close and positive relationship with his daughter and granddaughter.  Specifically, he noted that they would stop by to assist him.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal directed.  The Veteran denied any prior mental health treatment or legal problems.  

While the Board acknowledges that the Veteran reported periodic sleep disturbances, occasional nightmares about his stressors, daily intrusive thoughts, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  To that extent, the Board notes that the Veteran was assessed with a GAF score of 65, which suggests mild symptoms.  Moreover, the examiner specifically opined that that the Veteran's symptoms did not result in social or occupational impairment and that his overall disability level was best characterized as "none." 

For the period beginning August 24, 2011, the Veteran was assigned a 50 percent rating for PTSD.  The Board finds that the Veteran's symptoms do not produce functional impairment that more nearly approximate the criteria for a 70 percent rating.  While the Veteran's PTSD has manifested by anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and difficulty establishing and maintaining effective work and social relationships, the evidence is against finding that these symptoms are productive of occupational and social impairment, with deficiencies in most areas.  The Board notes that the Veteran's GAF score at his September 2011 VA examination was 55, which suggests moderate symptoms.  Moreover, the September 2011 examiner opined that the Veteran's present symptoms caused moderate impairment.  The December 2014 examination report also indicated that the Veteran's symptoms were productive of moderate impairment.  Specifically, the examiner opined that the Veteran's PTSD symptomology was productive of occupational and social impairment with reduced reliability and productivity.  

As such, the Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  To the contrary, the evidence of record indicates that the Veteran was appropriately groomed and dressed, cooperative, and alert.  He denied delusions, hallucinations, and homicidal or suicidal ideation.  He was able to perform his activities of daily living independently, although at times he needed help with finances due to his memory problems.  With regard to social functioning, he reported that he had daily contact with at least one child, occasionally went fishing with his nephew who resided with him, had a few friends with whom he visited, and attended the same church as his siblings on a weekly basis.  

The Board acknowledges the assertions of the Veteran and his representative that the Veteran's PTSD is more severe than currently rated.  The Veteran and his representative are competent to report matters that they experience or observe, such as sleep disturbances, irritability, and nightmares.  38 C.F.R. § 3.159 (2014); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, they are not competent to provide opinions of a medical matter, such as whether the Veteran's symptoms satisfy a specific rating criteria.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, their assertions cannot constitute competent medical evidence on those matters.  

Therefore, the Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran and his representative's assertions have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for the period prior to August 24, 2011, and in excess of 50 percent for the period thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's PTSD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  During the appeal period, the Veteran's PTSD was manifested by anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and difficulty establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by a 50 percent disability rating.  Thus, the assigned rating more than reasonably describe the Veteran's disability level and symptomatology and referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is retired after an unrelated on-the-job leg injury.  He has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

For the period prior to August 24, 2011, entitlement to a rating in excess of 30 percent for PTSD is denied.

For the period beginning August 24, 2011, entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


